UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedAugust 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number000-53784 PIONEER EXPLORATION INC. (Exact name of registrant as specified in its charter) Incorporated in the State of Nevada (State or other jurisdiction of incorporation or organization) 98-0491551 (I.R.S. Employer Identification No.) 2700 Newport Boulevard, Suite 190 Newport Beach, California (Address of principal executive offices) 92663 (Zip Code) Registrant’s telephone number, including area code:(877) 700-0422 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: common stock - $0.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[ X ]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes[ X ]No Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act from their obligations under those sections. Page - 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. [ X ] Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[ X ]No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Larger accelerated filer[] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [ X ] Yes[]No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $11,905,697 ($1.3,764,500) as of February 28, 2011 State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at December 13, 2011 common stock - $0.001 par value Documents incorporated by reference:Exhibit 3.1 (Articles of Incorporation) and Exhibit 3.2 (By-laws) both filed as exhibits to Pioneer’s registration statement on Form SB-2 filed on July 13, 2006; Exhibit 3.3 (Certificate of Incorporation of IBA Green, Inc.) and Exhibit 3.4 (By-laws of IBA Green, Inc.) both filed as exhibits to Pioneer’s Form 8-K/A - Current Report – Amendment #1 filed on November 1, 2011; Exhibit 10.12 (Letter Agreement (Scola)) filed as an exhibit to Pioneer’s Form 8-K (Current Report) filed on October 12, 2011; Exhibit 10.13 (Share Purchase Agreement (IBA Green)) filed as exhibits to Pioneer’s Form 8-K/A - Currnet Report – Amendment #1 filed on
